DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowable because Britz et al (US Patent No. 8,515,294) and Byers (Pub. No.: 2015/0349881), takes alone or in combination, fails to teach a control unit configured to generate a phase image using position information indicating a position of the transmitter, and to combine the phase image with a virtual lens image to generate a composite image; a phase-modulation spatial light modulating element configured to diffract and collect the signal light in response to the composite image supplied thereto, the phase-modulation spatial light modulating element having a diffraction pattern; and a detector configured to receive the diffracted and collected signal light, wherein the virtual lens image is an image for controlling the diffraction pattern of the phase-modulation spatial light modulating element so as to shorten a focal distance of diffracted light caused by the phase-modulation spatial light modulating element by combining the phase image with the virtual lens image.


2.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature Application/Control Number: 16/756,087 Page 12 Art Unit: 2636 or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636